Kellogg, J. (dissenting):
Upon the third trial the plaintiff had a verdict of $1,000, which , we affirmed by a divided court. (126 App. Div. 939.) That judgment the Court of Appeals reversed in Í96 Hew York, 324, opinion by Celase, J., all concurring. The judgment of the Court of Appeals proceeded upon the theory that the law did not require this contrivance to be guarded. We quote from the opinion: “.There is no testimony in the record to show that it was practical to guard the rail, or that such a rail is now or ever has been guarded in any similar or other factory. The wheels of such truck were from fifteen to eighteen inches in diameter, and the structure of the truck extended above the wheels so that it was not possible to guard the track by a covering and continue its use. It is not suggested, and it does not appear, how the track could have been guarded except perhaps by the construction of a fence or partition at a point so far inside of the rail that it would not interfere with the truck, and at such a height as to prevent a person intentionally or by accident falling over it upon the track.” The appellant isolates from this quotation the first sentence, disregarding the remainder, and tries tó bring himself within it by showing by one man that in one room in the General Electric Works at Schenectady, where cranes run upon a track twelve or eighteen inches above *510the floor, in two cases out of many there is a fence built up to a height of about three feet, and then a wire screen from that up. It does not appear that this was ever done in any other place or with any other cranes. It appears by the witness Bartholomew, who had had twenty years’ experience in the construction and installation and use of overhead traveling cranes, and who'.had traveled from the Rocky Mountains to Nova Scotia in such work, and who had seen or worked upon about a thousand of them, that he never saw an overhead traveling crane situated on the edge of a gallery three or four feet above the floor of the gallery guarded by any fence, iron apron, screen or anything of the sort. I think if the Court of Appeals decision means anything it means that this crane was not required to be guarded, and that the danger, if any, was so apparent and the situation such that the ordinary man would not anticipate that an accident was liable to happen or that a guard was necessary. The isolated instance at the General Electric Works, under circumstances which do not clearly appear, and which are decidedly different, cannot overcome the reasoning of that case. The opinion also states that where danger to the employee does not exist, and is not reasonably expected, it is not necessary to guard even the enumerated machines, and cites Glens Falls P. C. Co. v. Travelers’ Ins. Co. (162 N. Y. 399), which says: “We think, however, that the legislature could not have intended that every piece of machinery in a large building should be covered or guarded. This would be impracticable. What evidently was intended was that those parts of the machinery which were, dangerous to the servants whose duty required them to work in its immediate vicinity should be properly guarded, so as to minimize, as far as practicable, the dangers attending their labors. Human foresight is limited, and masters are not called upon to guard against every possible danger. They are required only to guard against such dangers as would occur to a reasonably prudent man as liable to happen.” The opinion shows that there is no inherent danger in a track upon which a car or truck is run; that the danger of remaining on a track,, is neither hidden nor obscure, and continues: “In this case as we have" seen the track was elevated higher than an ordinary table and the defendant’s *511employees were not required to work upon or about it. Any contact with it would have to have been intentional and voluntary or arise from some intervening accident. There was no defect in the floor of the room to precipitate an accident.' The possibility of a person falling while in such room and in falling of putting his hand in front of the wheel of the truck was so remote that an ordinarily prudent man would not guard against it. The track has been maintained in the same way for several years and no previous accident had occurred. An experienced man would not have anticipated such an accident. The remote possibility of a person falling in front of approaching wheels exists in every case where vehicles of any kind are moved with or without trucks about the floor of a factory building or otherwise, or where steam or other cars are propelled upon rails along unfenced passenger platforms. It is one of those necessary and obvious dangers not commonly guarded against by fences or partitions and which should not be held to be within a general statute for the £ protection of employees operating machinery.’ If the Legislature require fences to be erected in such cases it should so state in a more specific enactment.” The Court of Appeals had in mind and said that it was not claimed that this track could be guarded by any thing except a fence around it, and held that that was not necessary. The evidence here brings forth nothing new but a fence, and it seems to me we cannot draw a distinction from that case upon the testimony as to one or two tracks at Schenectady differently situated and which are operated under different circumstances. The trial justice correctly interpreted that decision. It is the law of this case, binding upon all courts, and, unless the Court of Appeals sees fit to overrule or limit it, the plaintiff cannot recover.